

117 HR 3774 IH: Advancing Gig Economy Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3774IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to conduct a study on the gig economy and the impact the gig economy has on the United States overall economy, including the impact that State laws have had on the gig economy.1.Short titleThis Act may be cited as the Advancing Gig Economy Act. 2.Gig economy study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce shall conduct a study on the impact of the gig economy on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting such study, the Secretary shall—(A)conduct a survey of the gig economy through outreach to participating entities to—(i)establish a list of industry sectors that participate in the gig economy;(ii)review and briefly explain the impact the gig economy has on the United States economy, including any benefits or detriments; and(iii)review the impact the gig economy has on innovation, startups, and small businesses; (B)conduct a survey of Federal activity on the gig economy to—(i)develop a comprehensive list of Federal agencies asserting jurisdiction over the entities and sectors participating in the gig economy;(ii)identify all interagency activities related to the gig economy;(iii)develop a brief description of the jurisdiction and expertise of the Federal agencies as it relates to the gig economy; and(iv)identify all regulations, guidelines, or any other policy implemented by such Federal agencies with respect to the gig economy; and(C)develop and conduct a survey of State laws enacted on the gig economy to—(i)determine the impact such laws have had on the gig economy, including in the transportation and mobility industry sector, the media and journalism industry sector, and any other industry sector impacted by such laws in each State; and(ii)determine the impact such State laws have on the United States economy.(b)Report to CongressThe Secretary of Commerce shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)any recommendations to—(A)address duplicative Federal rules, regulations, or any Federal activity acting as a barrier to the growth of the gig economy;(B)develop and implement a comprehensive plan to promote the growth of the gig economy;(C)develop policies that States can adopt to encourage the growth of the gig economy in each State; and(D)propose any necessary legislation to accomplish such recommendations.